Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Summary

This office action for US Patent application 17/063469 is responsive to communications filed on October 05, 2020. Currently, claims 1-24 are pending are presented for examination while claims 1-15 were canceled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 16-24 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 16-24 of copending application 17/063469 and inprovisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 6, 8-9, 13, 16 of copending Application No 16/328954 now is patent number 10,841,587.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.
Below is a list of limitations that perform the same function. However different terminology is used in both sets to describe the limitations.
Conflicting Co-pending Application 17/063469
Instant Application-17/125545-Note* bold means difference in  instant application
Claim 16. A method for decoding a video, the method comprising: 
determining an intra prediction mode of a current block; 
obtaining a prediction sample at a target location in the current block based on a weighted sum of a first prediction sample and a second prediction sample when the intra prediction mode is a Planar mode, the first prediction sample being obtained by using at least one reference sample having a same y-

obtaining a residual sample of the current block; and 

reconstructing the current block based on the prediction sample and the residual sample, 
wherein if the prediction sample is included in a first region of the current block, the prediction sample is obtained by further usage of a first value derived by a weighted sum of a top reference sample and a left reference sample, and wherein if the prediction sample is included in a second region of the current block, the prediction sample is obtained by further usage of a second value derived by one of the top reference sample and the left reference sample.
Claims 17-24

determining an intra prediction mode of a current block; 
obtaining a prediction sample at a target location in the current block based on a weighted sum of a first prediction sample and a second prediction sample when the intra prediction mode is a Planar mode, the first prediction sample being obtained by using at least one reference sample having a same y-
obtaining a residual coefficient of the current block; 
obtaining a residual sample of the current block based on the residual coefficient; and 
reconstructing the current block based on the prediction sample and the residual sample, 
wherein if the prediction sample is included in a first region of the current block, the prediction sample is obtained by further usage of a first value derived by a weighted sum of a top reference sample and a left reference sample, and wherein if the prediction sample is included in a second region of the current block, the prediction sample is obtained by further usage of a second value derived by one of the top reference sample and the left reference sample.
Claims 17-24



Conflicting Co-pending Application 16/328954
Instant Application-17/125545-Note* bold means difference in  instant application

determining an intra prediction mode of a current block; and 
obtaining a prediction sample for the current block based on a weighted sum of a first prediction sample and a second prediction sample  when the intra prediction mode is Planar mode, the first prediction sample being obtained by using at least one of-reference samples located on a same horizontal line as a prediction target sample and a-the second prediction sample being obtained by using at least one vertical line as the prediction target sample, 
wherein if the prediction sample is included in a first region of the current block, the prediction sample is obtained by further usage of a first value derived by a weighted sum of a top reference sample and a left reference sample, and wherein if the prediction sample is included in a second region of the current block, the prediction sample is obtained by further usage of a second value derived by one of the top reference sample and the left reference sample.
Claim 16. A method for decoding a video, the method comprising: 
determining an intra prediction mode of a current block; 
obtaining a prediction sample at a target location in the current block based on a weighted sum of a first prediction sample and a second prediction sample when the intra prediction mode is a Planar mode, the first prediction sample being obtained by using at least one reference sample having a same y-coordinate as the target location and the second prediction sample being obtained by using at least one reference sample having a same x-coordinate as the target location; 
obtaining a residual coefficient of the current block; 
obtaining a residual sample of the current block based on the residual coefficient; and 
reconstructing the current block based on the prediction sample and the residual sample, 
wherein if the prediction sample is included in a first region of the current block, the prediction sample is obtained by further usage of a first value derived by a weighted sum of a top reference sample and a left 


Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 16-24 are generic to all that is recited in claims 1-2, 6, 8-9, 13, 16 and claims 16-24 espectively of co-pending applications. 

Allowable Subject Matter
Claims 16-24 is/are rejected on the ground of nonstatutory obviousness-type double patenting. However, these claims would be allowable if the obvious-type double patenting is overcome. 

Conclusion
Any inquiry concerning this communication or earlier communications form the examiner should be directed to Nam Pham, whose can be contacted by phone at (571)270-7352. The examiner can normally be reached on Mon—Thurs. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, CZEKAJ DAVID, can be reached on (571)272-7327.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) AT 866-217-9197 (too free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NAM D PHAM/              Primary Examiner, Art Unit 2487